McKinney, J.,
delivered the opinion of the Court.
This was a motion, on behalf of a witness, against the Clerk of this Court, founded upon the act of 1824, ch. 16, § 2. It appears that, at a former term of this Court, in the case of Todd vs. Miller, judgment was rendered against the plaintiff’s sureties for the prosecution of the suit, for the amount of the penalty of the bond, being $250.00. In pursuance of this judgment, execution issued from. this Court, and the costs were collected and paid into the office of the Clerk of this Court. Afterwards, Miller, in whose favor said judgment for costs was rendered, demanded said amount of costs, and the Clerk paid over the same to him, supposing that, as the judgment was in his favor, he was entitled to receive the same.
This, we think, was an erroneous conclusion on the part of the Clerk. True, the judgment is in favor of the defendant, Miller, but the costs do not belong to him. The costs rightfully belong to the witnesses and officers of the Court. They have the right to use the name of the party for the purpose of collecting their costs. They, in reason and in law, are exclusively entitled to the costs. The party in the suit, in whose favor the judgment is formally rendered, has no right to demand or receive such costs. Though he may be said to have a legal interest, by reason of the judgment in his name, still, however, the real interest is recognized by our statutory provisions as being in the witnesses and officers of the Court. It follows, therefore, that the payment by the Clerk to Miller was a payment wholly unauthorized by law, *64and in his own wrong, and does not preclude the plaintiff from maintaining this motion. Motion allowed and judgment accordingly.